IN THE COURT OF APPEALS OF IOWA

                                      No. 14-0869
                                  Filed July 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAYME SUE SCHROEDER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clayton County, Richard D. Stochl,

Judge.



      Jayme Schroeder appeals from the judgment and sentence entered

following her guilty plea. AFFIRMED.




      Kevin E. Schoeberl of Story, Schoeberl & Seebach Law Firm, Cresco, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl A. Soich, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                           2


DANILSON, Chief Judge.

       Jayme Schroeder appeals from the judgment and sentence entered

following her guilty plea. She contends the district court erred in denying her

motion in arrest of judgment and abused its discretion in sentencing her. Finding

no reason to disturb the district court’s rulings, we affirm.

       On October 9, 2012, Jayme Sue Schroeder was charged by trial

information with

       the crime of possession of precursors with intent to manufacture, a
       class “D” felony, committed as follows: . . . Schroeder on or about
       the 24th day of July, 2012, . . . did possess pseudoephedrine and
       sodium hydroxide with the intent that the products be used to
       manufacture a controlled substance, in violation of Iowa Code
       section 124.401(4) (2011).[1]

       On September 20, 2013, the district court denied a motion to suppress

filed by Schroeder’s counsel, as well as a motion to dismiss filed by Schroeder

pro se. With respect to the pro se motion to dismiss, the district court ruled:

       Among other things, [Schroeder] argues that the court must dismiss
       this case because the State committed contempt by refusing to
       direct the defendant to appear before the court in compliance with a
       May 29, 2013 order; the State has failed to produce evidence; and
       the defendant disapproves of the representation received from
       counsel. The court concludes that [Schroeder’s] motion to dismiss
       lacks merit.
               For purposes of addressing the defendant’s pro se
       arguments, the court notes that an initial appearance was held May
       29, 2013, following [Schroeder’s] arrest the day before. The court
       then reset the trial and pretrial conference and held a bond review


1
  On October 22, 2013, the State filed a motion to amend the trial information, “which is
being offered to state the exact Iowa Code section, subsection, and precursor that the
defendant is charged with.” The amended trial information accused “Schroeder of the
crime of possession of a product with intent that the product be used to manufacture a
controlled substance, methamphetamine, a class ‘D’ felony, committed as follows: . . .
[she] did possess pseudoephedrine with the intent that the product be used to
manufacture a controlled substance, in violation of Iowa Code section 124.401(4)(b)
(2011).”
                                        3


      proceeding. The court notes that it denied the defendant’s pro se
      motion to produce because “[t]he State has provided all evidence to
      defendant’s counsel.” Further, the record shows that the court has
      addressed the defendant’s concerns regarding the representation
      she has received from court-appointed counsel in multiple
      proceedings.

      Trial was set to begin on October 23, 2013.          On October 22, 2013,

Schroeder—represented by appointed counsel, Stuart Hoover—filed a motion in

limine asking the court to allow the magistrate from her preliminary hearing to

testify at trial and that the court exclude evidence of other purchases or theft of

pseudoephedrine and/or lye. The State also filed motions in limine seeking to

use impeaching prior convictions and to be allowed to introduce evidence of

“defendant’s numerous purchases of pseudoephedrine as shown on various

logs” as well as “admissions to prior meth use in the recorded interview.”

      On October 23, plea negotiations took place, and Schroeder pled guilty to

the charged offense pursuant to a plea agreement. The plea agreement, which

required the court’s acceptance, called for a five-year suspended prison term

with the State making no recommendation as to the sentence, and the defendant

being allowed to argue for probation. A presentence investigation (PSI) report

was ordered, and sentencing was set for February 4, 2014.

      On December 5, 2013, Schroeder filed a pro se motion to withdraw her

plea, which the State resisted.

      On January 14, 2014, Schroeder filed a pro se motion in arrest of

judgment, which also was resisted by the State.

      A hearing was held on May 20, 2014, at which Schroeder was

represented by attorney Luke Guthrie, and the court addressed Schroeder’s pro
                                          4


se motions. Schroeder testified she had not received a timely initial appearance;

complained of plea counsel’s performance; and stated she felt compelled to

plead guilty because her attorney had yelled at her and she did not understand

that the plea allowed for a possible placement at a residential facility.

        On cross-examination, the State had Schroeder read from the plea

transcript:

                Q. Okay. Could you start reading where it says, “The Court”
        at the bottom of the page there. This is on page 8. A. You
        understand that the terms and conditions of the plea agreement
        that the State is not recommending that you go to the Residential
        Facility as a term of your probation; you understand that? Yes. But
        you do further understand that the presentence investigation report
        could recommend that; you understand that? Defendant said yes.
                Q. Okay. I’m going to turn to page 9. And could you read at
        the top starting with, “The Court.” A. And I understand that it is not
        going to be the requirement that you are to go there, but it is a
        possibility; you understand that? Yes. How—Is it still your desire to
        plead guilty? Yes.
                Q. Okay. That’s enough. So you were told by the Court
        then that it was a possibility you could go to the Residential Facility
        under this plea; is that correct? A. Yes, but I didn’t fully understand
        because when it said binded by the Court, I guess—I was just
        nervous and I didn’t—yeah.

        Schroeder’s former attorney, Hoover, was called by the State to testify, as

was co-counsel, Taryn Purcell, who was present at the plea negotiation and

proceeding. Schroeder waived her attorney-client privilege and both attorneys

testified.

        The district court stated on the record:

        Trial information in this matter was filed on October 9. Attorney
        Steve Hodge from the Public Defender’s Office was appointed to
        represent [Schroeder]. Defendant filed a motion to have Mr. Hodge
        withdraw. The matter proceeded to hearing before the court. Mr.
        Hodge withdrew because a[n] ethics complaint had been filed
        against him by [Schroeder]. He withdrew on February 12, 2013.
                                         5


              Greg Schiller was appointed. On May 29, 2013, Greg
      Schiller, an attorney from Monona, received a letter from a Dirk
      Fishback, which the court has read and finds to be a threatening
      letter, demanding that Mr. Schiller withdraw from his representation
      of [Schroeder]. The letter accused him of collusion with the county
      attorney’s office, violating his oath, and not representing the best
      interests of Ms. Schroeder. Mr. Schiller filed a request to withdraw.
              Stuart Hoover, who has testified in this matter, was
      appointed. That was on June 5 of 2013. On June 17, 2013,
      defendant filed a pro se motion to dismiss this matter on the
      grounds of the failure to have an initial appearance. On June 25
      she filed a motion to have Mr. Hoover withdraw, alleging that he
      was not representing her best interests, even though he’d been on
      the case for a total of twenty days. That matter proceeded to
      hearing before Judge Dalrymple who denied her motion.
              The court will be filing a written ruling on [Schroeder]’s
      motion in arrest of judgment. The court will also file a motion—a
      written ruling on the motion on the pretrial release; however, I’m
      going to rule from the bench on both motions. The motion in arrest
      of judgment is denied. The motion to dismiss based on a violation
      of pretrial release has already been ruled upon and is also denied.
      The court does find that Mr. Hoover did properly represent
      [Schroeder]. [Schroeder] has not been cooperative with any
      attorney she’s had. That’s clear from this record. She was not
      cooperative with Mr. Hoover. Mr. Hoover did file a witness and
      exhibit list. The exhibit list listed her medical records as a proposed
      exhibit. Defendant was fully aware of the terms and conditions of
      her plea agreement. That is clear by the memorandum of plea
      agreement and the statements on the record. It is clear to this
      court that [Schroeder] just wishes to continue to delay these
      matters in hopes that they’ll go away. Therefore, the motions are
      denied.

      The matter then proceeded to sentencing. The State took no position.

Schroeder sought “street probation.” The court took notice of a letter sent by

Schroeder’s   probation   officer   (indicating   she   had   tested   positive   for

methamphetamine while on supervised probation) and her failure to follow

through with recommended mental-health or substance-abuse treatment. The

court entered a sentence consistent with the plea agreement, and ordered she

be “placed in the corrections continuum for evaluation of the proper level of
                                          6


supervision, and as a requirement of your probation you will reside at the West

Union Residential Facility for one year or until maximum benefits can be

obtained.” Schroeder appeals.

       We find no abuse of discretion in the court’s denial of her motion to

withdraw her plea. See State v. Ramirez, 400 N.W.2d 586, 588 (Iowa 1987)

(noting the decision to deny the withdrawal of a guilty plea will be upheld unless

the defendant can demonstrate an abuse of that discretion).

       Nor do we find the court abused its discretion in its sentencing. See State

v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002) (“[T]he decision of the district

court to impose a particular sentence within the statutory limits is cloaked with a

strong presumption in its favor, and will only be overturned for an abuse of

discretion or the consideration of inappropriate matters.”).

       We have also reviewed Schroeder’s pro se filing in which she complains

about her three trial attorneys, the clerk of court, the district court judge, a court

reporter, the county attorney, and her appellate attorney.         Nearly all of her

complaints were raised in either her motion to dismiss or her motion in arrest of

judgment. However, she fails to identify any authority or explain how the district

court erred in its ruling on the motions.        We conclude all of Schroeder’s

complaints are waived by her failure to support her complaints with legal

authority. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support

of an issue may be deemed waiver of that issue.”). We therefore affirm.

       AFFIRMED.